929 F.2d 691Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph Alexander BROWNLEE, Plaintiff-Appellant,v.ABBEVILLE SHERIFF DEPARTMENT, Joe Wilson, Bob Mock, JamesWildman, Dwayne Rumey, Edward Manos, City ofAbbeville, City of Due West, Defendants-Appellees.
No. 90-6838.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 30, 1991.Decided March 11, 1991.

Appeal from the United States District Court for the District of South Carolina, at Greenwood.  Clyde H. Hamilton, District Judge.  (CA-87-2854)
Joseph Alexander Brownlee, appellant pro se.
Joseph Crouch Coleman, Columbia, S.C., for appellees.
D.S.C.
AFFIRMED.
Before K.K. HALL, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Joseph Alexander Brownlee appeals from the district court's order granting judgment in favor of the defendants in his 42 U.S.C. Sec. 1983 action after a bench trial.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Brownlee v. Abbeville Sheriff Dep't, CA-87-2854 (D.S.C. Apr. 27, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.